DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 7 are objected to because of the following informalities:  
Claim 2 recites “wherein a total of five first to fifth finger hook rings arranged in parallel are divided and formed by cutting four slits substantially in parallel into the cylindrical body having the constant width in each of the elastic rings” which should recite “wherein each elastic ring comprises five finger hook rings arranged in parallel by dividing and cutting four slits substantially in parallel into the cylindrical body of each respective elastic ring.”
Claim 7 recites “wherein the elastic rings are determined to be detachable” which should recite “wherein the elastic rings are configured to be detachable.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 2-3 recites “, and stretchable elastic rings attached to both ends of the band via a pair of fittings” which is generally unclear and indefinite.  The claim language is unclear in that it presents an interpretation where elastic rings are attached to both ends of the band such that the rings join the ends of the band together via the pair of fittings.  Suggested correction is to amend lines 2-3 of claim 1 to recite, “the non-stretchable flexible band having opposing ends, each end having a stretchable elastic ring coupled thereto via a fitting.”
Claim 1, lines 4-5 recites “each of the elastic rings is sliced by a constant with of a rubber or thermoplastic tube as a cylindrical body” which is generally unclear and indefinite.  It is unclear how a ring is sliced by a width of a tube.  Presumably, each elastic ring is formed as a rubber or thermoplastic tube having a cylindrical body with a constant width.
Claim 1, lines 6-8 recites “a plurality of finger hook rings is divided and formed by slits cut to a depth not reaching from one end of a circumferential surface of the cylindrical body having the constant width to the other end facing by 180 degrees” which is generally unclear and indefinite. Suggested correction is to amend lines 6-8 of claim 1 to recite, “each stretchable elastic ring includes a plurality of finger hook rings that are divided and formed by cutting slits in the elastic ring, wherein the slits extend partially across a length of the elastic ring from one end of a circumferential surface of the cylindrical body.”
Claim 1, lines 9-11 recites “and the other end of the circumferential surface remaining without being divided is sandwiched in a retaining state by the fitting as a root portion of a continuous single piece common to the plurality of finger hook rings” which is generally unclear and indefinite.  Suggested correction is to amend lines 9-11 of claim 1 to recite, “wherein an opposing end of each elastic ring has an undivided circumferential surface portion that is sandwiched in a retaining state by a respective fitting, thereby forming a root portion of a continuous single piece common to the plurality of finger hook rings.”
Claim 8 recites “wherein the body board and the lid board of the fitting are made of a light alloy, another metal, a fiber-reinforced resin, or another high-strength synthetic resin that are made of the same material” which is indefinite.  Suggested correction is to amend claim 8 to recite “wherein the body board and the lid board of the fitting are made of an alloy, a metal, a fiber-reinforced resin, or a synthetic resin.”

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, none of the prior art either alone or in combination teach or suggest a stretch exercise tool comprising: a non-stretchable flexible band capable of adjusting a use length, and stretchable elastic rings attached to both ends of the band via a pair of fittings, wherein each of the elastic rings is sliced by a constant width of a rubber or thermoplastic elastomer tube as a cylindrical body, a plurality of finger hook rings is divided and formed by slits cut to a depth not reaching from one end of a circumferential surface of the cylindrical body having the constant width to the other end facing by 180 degrees, and the other end of the circumferential surface remaining without being divided is sandwiched in a retaining state by the fitting as a root portion of a continuous single piece common to the plurality of finger hook rings.
Claims 2-8 depend either directly or indirectly to claim and would be allowable for all the reasons claim 1 is allowable

The closest prior art of record to Negron (US PG Pub. No. 2018/0272177) (cited in the IDS filed on 08/23/2021) teaches a finger stretching device having a plurality of finger slits, but fails to each in combination all the limitations as recited in claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784